Case 3:16-cr-01873-DMS Document 94 Filed 09/30/20 PageID.359 Page 1 of 1



1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                 CASE NO.: 16CR1873-DMS
11                      Plaintiff,             Hon. Dana M. Sabraw
                                               Courtroom 13A
12         v.
                                               ORDER TERMINATING
13   ANDREW METZGER,                           PROBATION
14                      Defendant.
15
16
17         Good cause having been shown, with no opposition from the United States

18   Probation Office or the United States Attorney’s Office, it is hereby ordered that

19   Mr. Metzger’s remaining term of probation be terminated.

20
21         SO ORDERED.

22
23   Dated: September 30, 2020
24
25
26
27
28
